The parties having agreed in open court that this appeal may be decided by a court of four justices, the decision is as follows: Order denying petitioner’s motion to compel the board of elections to print petitioner’s name on the official Democratic primary ballot for the office of sheriff of Queens county, and restraining the board of elections from printing, distributing and using in the Democratic primaries any ballots not containing the name of petitioner as a candidate for such office, affirmed, without costs. No opinion. Motion for leave to appeal to the Court of Appeals granted. Lazansky, P. J., Hagarty, Johnston and Close, JJ., concur.